Citation Nr: 1039367	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 
and from December 1990 to April 1991, and had additional service 
in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision, in which the RO denied 
the Veteran's claim for an increased rating.  The Veteran 
perfected an appeal with regard to this issue.

The Veteran testified during a June 2010 videoconference Board 
hearing before the undersigned Veterans Law Judge (VLJ); a copy 
of the transcript is in the record.  Additional evidence was 
received at the time of the hearing, along with a waiver of the 
Veteran's right to have this evidence initially considered by the 
RO.  The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.1304 (2010).  

The issue of whether new and material evidence has been 
received to reopen a previously-denied claim for service 
connection for a nervous disorder (now claimed as 
secondary to service-connected sinusitis) was raised by 
the Veteran in her April 2008 substantive appeal, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's chronic sinusitis has not been manifested by 
radical surgery followed by chronic osteomyelitis nor by near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.97, Diagnostic Codes 
6511, 6512, 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The U. S. Court of Appeals for Veterans Claims (Court) also had 
held that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake (Vazquez-
Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-
Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 
2009).  In the latter case, the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) overturned the requirement that 
VA provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code criteria 
(element 2). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or a supplemental SOC (SSOC), is sufficient to 
cure a timing defect). 

Collectively, in a pre-rating letter dated in September 2007 and 
a post-rating letter dated in September 2009, VA provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA, 
consistent with the statutory and regulatory requirements and the 
holdings in Pelegrini and Dingess.  In the September 2009 letter, 
VA set forth the criteria governing the rating for sinusitis and 
for an extraschedular rating.  All of these letters provided 
notice of how an effective date would be established if an 
increased rating was assigned.  Further, in the SSOCs issued in 
November 2009 and December 2009, the RO readjudicated the claim.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal decided herein.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, a hearing 
transcript, reports of VA examinations, and available post-
service medical records are associated with the record.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran and her representative 
and others, on her behalf.  Additionally, the Veteran has been 
afforded two VA examinations, in September 2007 and June 2009.  
The Board finds these examinations and post-service treatment 
records, along with the Veteran's testimony and statements 
regarding her symptoms are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, the 
Veteran testified at a Board hearing in connection with the 
matter decided herein.  This hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through her 
testimony and her representative's statements, demonstrated that 
she had actual knowledge of the elements necessary to 
substantiate her claim for benefits.  In addition, the record was 
held open for 60 days to permit the Veteran to supply a 
physician's statement suggested by the VLJ, but none was 
received.  As such, the Board finds that, consistent with Bryant 
v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) (2010) and that the 
Board can adjudicate the claim decided herein based on the 
current record.  

II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

In an April 2005 rating decision, the RO granted service 
connection for chronic sinusitis and assigned an initial 
noncompensable rating, effective March 9, 2004, based on in-
service treatment for sinus problems, which continued after her 
discharge and resulted in sinus surgery in 1998.  By an August 
2005 rating decision, the RO assigned an initial 10 percent 
rating, retroactively effective March 9, 2004.

In an October 2005 statement, the Veteran's former supervisor 
indicated that she had missed several days of work due to chronic 
sinusitis.

During a November 2005 VA examination, the Veteran reported 
losing a lot of time off work due to her sinusitis and that she 
got headaches and postnasal drip, which led to throat infections, 
during flare-ups.  She had tried nasal sprays, allergy 
injections, and antibiotics, none of which had helped.  The 
examiner noted that, in September 2005, a VA ENT specialist saw 
her because the Veteran's primary care physician referred her due 
to episodes of chronic sinusitis about every six to eight weeks 
and treatment with antibiotics every three months with no 
resolution of the problem.  The Veteran stated that she got 
purulent rhinorrhea during flare-ups, along with fevers and 
headaches.  Her sinusitis interfered with the Veteran's breathing 
and sleep and she got shortness of breath on exertion and at 
rest.  Allergy testing revealed sensitivity environmental 
allergens such as grass, trees, ragweed and dust.  On 
examination, her septum was slightly deviated to the right with 
severe obstruction and with inflammation of the turbinates of the 
right nostril.  The nostrils were pink with different spots of 
blood.  There was significant thick mucus in the throat.  The 
Veteran had severe tenderness of the frontal, maxillary and 
ethmoid sinuses with crusting around the nose.  A computed 
tomography (CT) scan revealed very minimal mucosal thickening in 
the base of the right maxillary sinus; otherwise, paranasal 
sinuses were clear.  The uncinate process of the right osteo-
meatal complex was missing.  There was a bony defect along the 
medial right maxillary sinus wall and another defect in the left 
maxillary sinus wall medially, which might represent ostia.  
There were large concha bullosa bilaterally.  The right inferior 
nasal turbinate extended low in the nasopharynx.  The diagnosis 
was chronic sinusitis, unresponsive to treatment.

Following this examination, in a January 2006 rating decision, 
the RO assigned a 30 percent rating for sinusitis, effective 
October 19, 2005, the date of receipt of an informal claim for an 
increased rating.  The Veteran's disability rating has remained 
unchanged since then.  In August 2007, the Veteran filed an 
increased rating claim.

As noted above, the Veteran's sinusitis is rated 30 percent 
disabling, under Diagnostic Code 6511.  Diagnostic Codes 6510 
(pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal 
sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid 
sinusitis) are to be rated under the General Rating Formula for 
Sinusitis.  Under this rating formula, a 30 percent rating is 
assigned for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A maximum 50 percent rating 
is assigned following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note to the general rating formula 
provides that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

A November 2007 VA examination report reflects that the Veteran 
had had endoscopic sinus surgery in 1998, with some relief.  
However, she still had some symptomatology.  She took Sudafed 
every 12 hours and Claritin, and felt that the Sudafed had helped 
her and had limited the length and intensity of recurrent sinus 
infections.  It appeared that the Sudafed caused an increase in 
her blood pressure.  Without using Sudafed, the Veteran got six 
to seven sinus infections a year, including purulent discharge, 
crusting, pain, headaches, and fever.  When she took the Sudafed, 
these symptoms lessened, the intensity lessened, and she got some 
respite from her infections.  In any event, the Veteran still got 
six infections a year.  There was some fever and she was 
incapacitated on several occasions and needed to have antibiotic 
treatment, requiring treatment by a physician.  She reported 
numerous non-incapacitating episodes, which were much improved 
with Sudafed.  She carried a diagnosis of chronic recurrent 
sinusitis with allergic rhinitis.  On examination, there was 
septal deviation to the right with about a 40 percent occlusion 
of the right nostril.  There was no tissue loss, scarring, or 
deformity.  No hypertrophy of the turbinates or granulomatous 
disease or rhinoscleroma was found.  There was some tenderness 
over the right maxillary sinus.  CT scan of the sinuses showed 
paranasal sinuses were clear.  There was some septal deviation to 
the right with no evidence of acute sinus disease.  The CT scan 
confirmed that the Veteran as post-endoscopic surgery with a 
missing right osteal-meatal complex and surgical changes.  There 
was a defect in the left maxillary sinus wall medially which 
probably represented maxillary ostia.  There were large concha 
bullosa bilaterally and the right inferior nasal turbinate 
extended low in the nasopharynx.  The diagnosis was chronic 
sinusitis.  

At a June 2009 VA examination, the Veteran reported that the 
disease was located in the frontal and maxillary sinuses and was 
chronic.  Current treatment was with flunisolide nasal spray, 
twice a day, which provided a fair response with no side effects; 
pseudoephedrine (Sudafed), once daily, which provided a fair 
response but caused elevated blood pressure; and loratadine 
(Claritin), once daily, which provided a fair response with no 
side effects.  She had had sinus surgery in the past for 
treatment of sinusitis, which provided little to no response 
without any side effects.  The Veteran denied treatment with 
oxygen or respirators.  Subjective complaints included coryza, 
drainage of yellow mucus, frontal and maxillary headaches, 
crusting, and postnasal drip.  There was interference with 
breathing through the nose and purulent discharge.  Her chronic 
sinusitis was manifested by the presence of pain, headaches, 
purulent discharge, and crusting.  Episodes of chronic sinusitis 
occurred about once every two months, or about six episodes a 
year.  The Veteran reported 4 incapacitating episodes during the 
last 12 months, usually lasting 5 days.  She reported that 3, if 
not 4, of the incapacitating episodes required prolonged 
antibiotic treatment lasting 4 to 6 weeks.  She denied any non-
incapacitating episodes over the past year.  The Veteran's 
chronic sinusitis had a severe effect on her occupational 
functioning as a medical technician, as the symptoms were severe 
enough that she was on leave from work due to her sinusitis.  Her 
chronic sinusitis had a severe effect on activities of daily 
living, as it interfered with her ability to do any activity due 
to chronic headaches that were distracting and interfered with 
her social life.  

On examination, moist mucosal membranes were noted.  There was no 
evidence of allergic, vasomotor or bacterial rhinitis.  There was 
no prominent hypertrophy of the turbinates or granulomatous 
disease, including rhinoscleroma.  She had approximately a 75 
percent obstruction of each nostril.  No septal deviation was 
noted.  There was no tissue loss, scarring or deformity of the 
nose detected.  She had bilateral frontal and maxillary 
tenderness, with scant amounts of purulent discharge and crusting 
noted.  The sinuses currently affected appeared to be the 
bilateral frontal and maxillary sinuses.  Contemporaneous sinus 
x-rays were normal, with clear paranasal sinuses, no air fluid 
levels to indicate acute sinusitis and no bony abnormalities.  
The diagnosis was chronic recurrent sinusitis.

VA medical records during the appeal period reflect that the 
Veteran had had some initial relief from her symptoms following 
endoscopic surgery in 1998.  The most involved sinus was the 
right maxillary sinus.  She generally continued to use Sudafed 
and Nasalide spray and, although the Sudafed had limited the 
length and intensity of recurrent infections, it appeared to 
cause an increase in her blood pressure, for which she was 
granted service connection as secondary to her sinusitis by a 
December 2009 rating decision.  The Veteran had a history of 
multiple chronic recurrent sinusitis and allergic rhinitis, 
sometimes occurring one or two times every two to three months.  
She had had testing showing allergies to grass, tree, pollen, 
ragweed, and dust and a specialty ENT evaluation.  The Veteran 
had a form for intermittent leave that was periodically filled 
out by the VA physician so that she could use sick leave rather 
than annual leave when she was off work for three to five days 
for recurrent sinusitis.  Physician renewals of the form for 
intermittent leave were given in February 2007, May 2007, August 
2007, November 2007, February 2008, September 2008, November 
2008, and February 2009.  Multiple VA primary care notes revealed 
that the Veteran's chronic recurrent sinusitis was stable or 
unchanged.  On a few occasions, for instance in September and 
December 2008, when the Veteran was treated for acute sinusitis 
and/or bronchitis, she felt achy and fatigued and was noted to 
have fever, pain over her frontal and ethmoid sinuses, as well as 
a sore throat, chills and cough productive of brown to yellowish 
phlegm.

During her hearing, the Veteran testified that five or six times 
a year her sinusitis flared up to the point that she had to take 
an immediate leave of absence from work (usually every three 
months); however, everyday she did not feel good.  She did not 
know what triggered her flare-ups, which lasted four to five 
days, unless she was given antibiotics.  At most she would have 
to take antibiotics for ten to twelve days.  The Veteran reported 
daily headaches, tenderness and swelling around her forehead and 
nose, crusting and yellow mucous or brown discharge coming out of 
her throat and nose, which she stated was a year around problem, 
not seasonal.  When she blew her nose, she would have blood.  The 
Veteran indicated that she could not sleep because she was always 
congested.  For her sinusitis, she would flush her nose with salt 
water and baking soda, take Sudafed and Claritin, and use a nasal 
inhaler, but this only provided intermittent relief.  In the late 
1990's a private doctor performed nasal surgery, but it did not 
help.  After that she started coming to the VA for treatment.  
Initially, she was seen by a VA ENT specialist and a VA primary 
care physician; however, she no longer sees the ENT specialist 
because testing failed to show anything.

In lay statements received at the time of her hearing, a friend 
reported that for the past 19 years the Veteran had been having 
frequent headaches and had missed out on many group gatherings 
due to her sinusitis; while the Veteran's supervisor indicated 
that she had been on an intermittent leave of absence due to 
chronic sinusitis and that her condition required her to take 
time off work in order to seek treatment and recover from the 
most severe flare-ups.

In light of the above, the Board finds that a preponderance of 
the evidence is against a higher rating of 50 percent.  
Specifically, the evidence fails to reflect any surgery for the 
chronic sinusitis since 1998.  Although the rating criteria refer 
to near constant sinusitis, it also requires that these symptoms 
must be present after repeated surgeries in order for a 50 
percent rating to be assigned.  The Veteran clearly has continual 
symptoms related to her sinusitis and allergic rhinitis, 
including pain, congestion, headaches, postnasal drip, tenderness 
of the sinuses and purulent discharge.  The Veteran has indicated 
she has about six incapacitating episodes a year.  These symptoms 
are contemplated by the currently assigned 30 percent rating, 
which provides for more than six non-incapacitating episodes a 
year characterized by headaches, pain, and purulent discharge or 
crusting.

In sum, while the Veteran contends that her sinusitis has 
increased in severity, as a layperson she is only competent to 
report observable symptoms-not clinical findings which are 
applied to VA's rating schedule.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
As explained above the preponderance of the evidence is against 
the claim and an increased rating is denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based upon the guidance of the Court in Hart, the Board has also 
considered whether a staged rating is appropriate.  However, in 
the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such staged 
ratings are not warranted.

In addition, the Veteran's disability does not warrant referral 
for extraschedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extraschedular rating is made.  38 C.F.R. 
§ 3.321(b)(1).  In the present case, the rating criteria for the 
sinuses appear adequate to rate the Veteran's complaints and 
symptoms.  In fact, there is still a higher rating available to 
the Veteran.  Furthermore, the Veteran has not reported any 
symptoms that are not contemplated by Diagnostic Code 6511.  
Rather, her most significant symptoms include purulent drainage, 
tender sinuses, postnasal drip, crusting, and headaches, symptoms 
considered in the current rating criteria.  Therefore, referral 
for the consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a 
total disability rating due to individual unemployability (TDIU) 
is part of an increased rating claim when such claim is raised by 
the record.  In this case, although the Veteran has described 
requiring time off from work due to her chronic sinusitis, she 
has not claimed that her service-connected disability(ies) make 
her unemployable.  Rather, the Veteran is currently employed as a 
medical technician at the York Hospital and missed approximately 
two to three weeks due to sinus problems.  As the issue was not 
raised by the record or the Veteran, a remand for adjudication of 
entitlement to TDIU as part of the increased rating claim is not 
necessary.




ORDER

A rating in excess of 30 percent for chronic sinusitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


